DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claim 20 has been cancelled. Claims 1-19 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 was filed after the mailing date of the non-final rejection on 10/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claims 2, 7-9, 12, and 13 have been amended to overcome the objections. Thus, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
	Claim 5 has been amended to overcome the objections. Thus, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection to claim 5 has been withdrawn.
Allowable Subject Matter
Claims 7-9, 12, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
	On pages 8-9 of the Applicant’s Remarks, the Applicant argues that, “In other words, Oh requires that the first pair of lines 1005a and 1005b are parallel to each other, the second pair of lines 1010a and 1010b are parallel to each other, but the second pair of lines 1010a and 1010b are not parallel to the first pair of lines 1005a and 1005b. It is precisely because the two pairs of lines are not parallel, that their extensions intersect at two points and that connecting the two intersection points with a line provides a plane. Therefore, Oh does not disclose, teach, or suggest Applicant’s claimed feature of “selecting a second set of parallel feature edges which are parallel to the first set of parallel feature edges; projecting a plurality of points from the second set of parallel feature edges onto the projection reference frame based on a pre-existing projection matrix of the image sensor; determining for the second set of parallel feature edges, second vanishing points located on the projection reference frame”. On the contrary, a person having ordinary skill in the art referring to Oh, would be led away from the abovementioned feature, in that Oh teaches that the second set of parallel feature edges needs to be non-parallel to the first set of parallel feature edges, in order to obtain a plane for locally aligning an image. In view of the foregoing, Applicant respectfully submits that none of the cited references discloses, teaches or suggests Applicant’s claimed feature “selecting a second set of parallel feature edges which are parallel to the first set of parallel feature edges; projecting a plurality of points from the second set of parallel feature edges onto the projection reference frame based on a pre-existing projection matrix of the image sensor; determining for the second set of parallel feature edges, second vanishing points located on the projection reference frame. Because the cited references do not teach or suggest all claimed features, whether taken alone or in combination, Applicant submits that independent claim 1 is patentable over the cited references. ”
	However, the Examiner respectfully disagrees with the Applicant’s Remarks. Shimizu discloses a vanishing-point extracting unit calculates vanishing lines by using the edges and identifies the coordinates of the intersection point of the vanishing lines as the coordinates of the vanishing point [See Shimizu, Abstract]. The calibration device 200 calculates, as a vanishing line, the straight line that connects the point sequence of the edges included in the edge image [See Shimizu, 0044]. Furthermore, the calibration device 200 calculates, as a vanishing point, the intersection point of the vanishing lines (Step S13) [See Shimizu, 0044]. The calibration device 200 compares the calculated vanishing point with the reference vanishing point [See Shimizu, 0044]. If the distance between the two vanishing points is equal to or greater than a threshold, it is determined that calibration needs to be performed.

    PNG
    media_image1.png
    659
    460
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    495
    473
    media_image2.png
    Greyscale

	As can be seen above in Fig. 4, the edge lines that are being extracted are markings, lines, boundaries, etc. on the road in the image [See Shimizu, Fig. 4]. The lines are known to be substantially parallel to each other as can be seen above in Fig. 6 [See Shimizu, Fig. 6]. 

    PNG
    media_image3.png
    706
    496
    media_image3.png
    Greyscale

	Figure 5 above shows that multiple vanishing lines (straight lines) can be seen in the extraction result wherein the vanishing point is identified [See Shimizu, Fig. 5]. Thus, it is known to have multiple parallel lines with a vanishing point (intersection point). Further, it can even be seen that there are at least four vanishing lines (straight lines) that run parallel to each other in the bottom of the extraction result.
	Oh discloses a user traces a first pair of lines 1005a and 1005b representing features of the image known to be substantially parallel to each other, and a second pair of lines 1010a and 1010b representing a second set of features in the image known to be substantially parallel to each other in Figure 10 [See Oh, 0081]. Lines 1005a and 1005b are then extended to lines 1020a and 1020b respectively, and lines 1010a and 1010b are then extended to lines 1025a and 1025b respectively to the vanishing points of the two sets of parallel lines [See Oh, 0081]. The extensions intersect at points 1030 and 1035, and connecting the two intersection points with line 1140 provides a plane with which the image can be locally aligned [See Oh, 0081]. Thus, Oh discloses the use of two sets of parallel lines to determine vanishing points.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shimizu’s multiple vanishing lines running parallel to each other towards a vanishing point with the teachings of Oh’s use of multiple sets of parallel lines for the determination of vanishing points. 
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 10, 11, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMIZU (Hereafter, “Shimizu”) [US 2012/0081512 A1] in view of Oh [US 2004/0196282 A1].
In regards to claim 1, Shimizu discloses a method for calibrating one or more extrinsic parameters of an image sensor ([Abstract] calibration device) comprising: selecting a first set of parallel feature edges appearing in an image frame captured by the image sensor; determining reference vanishing points for the first set of parallel feature edges, the reference vanishing points being located on a projection reference frame of the image sensor ([Abstract] A vanishing-point extracting unit calculates vanishing lines by using the edges and identifies the coordinates of the intersection point of the vanishing lines as the coordinates of the vanishing point. [0044] the reference vanishing point); selecting a second set of parallel feature edges which are parallel to the first set of parallel feature edges; projecting a plurality of points from the second set parallel feature edges onto the projection reference frame based on a pre-existing projection matrix of the image sensor; determining for the second set of parallel feature edges, second vanishing points located on the projection reference frame ([0044] The calibration device 200 calculates, as a vanishing line, the straight line that connects the point sequence of the edges included in the edge image. Furthermore, the calibration device 200 calculates, as a vanishing point, the intersection point of the vanishing lines (Step S13).); and reducing any deviation in location of the second vanishing points from the reference vanishing points until the deviation is within one or more predefined limits ([0087] The calibration device 200 compares the reference vanishing-point coordinates with the coordinates of the current vanishing point and determines whether the distance between the coordinates of the vanishing points is equal to or greater than a threshold (Step S107). If the distance between the coordinates of the vanishing points is less than the threshold (No at Step S108), the calibration device 200 terminates the process. [0088] Conversely, if the distance between the coordinates of the vanishing points is equal to or greater than the threshold (Yes at Step S108), the calibration device 200 sends a notification that the parameters of the camera need to be readjusted (Step S109) and corrects the parameters of the camera (Step S110).) by recursively performing at least the following: modifying the pre-existing projection matrix by adjusting one or more of the extrinsic parameters; projecting a plurality of points from the second set parallel feature edges onto the projection reference frame using the modified pre-existing projection matrix; and determining the second vanishing points after projecting ([0085] Next, an explanation is given of the steps of a process performed by the calibration device 200 according to the second embodiment. FIG. 12 is a flowchart that illustrates the steps of the process performed by the calibration device 200. As illustrated in FIG. 12, the calibration device 200 acquires image data from the camera 10 (Step S101) and sequentially converts the image data into a brightness image (Step S102). [0086] The calibration device 200 integrates the images and averages the integrated image (Step S103). The calibration device 200 corrects the lens distortion of the integrated and averaged image (Step S104). The calibration device 200 extracts the edges from the integrated and averaged image (Step S105) and calculates the coordinates of the vanishing point (Step S106).).  
Oh discloses selecting a first set of parallel feature edges appearing in an image frame captured by the image sensor ([0081] and Fig. 10] Referring to FIG. 10, a user traces a first pair of lines 1005a and 1005b representing features of the image known to be substantially parallel to each other, and a second pair of lines 1010a and 1010b representing a second set of features in the image known to be substantially parallel to each other.); determining reference vanishing points for the first set of parallel feature edges, the reference vanishing points being located on a projection reference frame of the image sensor ([0082] Referring to FIGS. 11a, 11b, and 11c, one set of extended lines 1020a and 1020b intersect at vanishing points 1030a and 1030b.); selecting a second set of parallel feature edges which are parallel to the first set of parallel feature edges ([0081] and Fig. 10] Referring to FIG. 10, a user traces a first pair of lines 1005a and 1005b representing features of the image known to be substantially parallel to each other, and a second pair of lines 1010a and 1010b representing a second set of features in the image known to be substantially parallel to each other.); projecting a plurality of points from the second set parallel feature edges onto the projection reference frame based on a pre-existing projection matrix of the image sensor [Fig. 11a-11c]; determining for the second set of parallel feature edges, second vanishing points located on the projection reference frame ([0082 and Fig. 11a-11c] A second set of extended lines 1025a and 1025b meet at vanishing points 1035a and 1035b. Using the four vanishing points, the plane 1105 can be defined, from which an "up" vector 1110 can be determined.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Shimizu with the teachings of the projection of the two separate sets of lines as taught by Oh. The motivation behind this modification would have been to improve imaging on a reference coordinate system. 

In regards to claim 2, the limitations of claim 1 have been addressed. Shimizu fails to explicitly disclose wherein the image sensor is one which can be modelled using the sphere camera model.
Oh discloses wherein the image sensor is one which can be modelled using the sphere camera model ([0075] Other panorama types such as spherical panoramas or conical panoramas can also be used in accordance with the methods and systems of this invention. For example, FIG. 6c illustrates a spherical panorama, whereby the various photographs are stitched together to form a sphere such that every point in the room 200 appears to be equidistant from the point source 310.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Shimizu with the teachings of the projection of the two separate sets of lines onto a sphere surface as taught by Oh. The motivation behind this modification would have been to improve imaging on a reference coordinate system. 

In regards to claim 3, the limitations of claim 2 have been addressed. Shimizu fails to explicitly disclose wherein the projection reference frame of the image sensor is an image plane of the image sensor and the determining the first pair of reference vanishing points for the first set of parallel features comprises: fitting a first circle and second circle to image points of a first and second feature edge in the first set of parallel edges and determining where the first and second circles intersect.
Oh discloses wherein the projection reference frame of the image sensor is an image plane of the image sensor and the determining the first pair of reference vanishing points for the first set of parallel features comprises: fitting a first circle and second circle to image points of a first and second feature edge in the first set of parallel edges and determining where the first and second circles intersect ([0081] and Fig. 10] Referring to FIG. 10, a user traces a first pair of lines 1005a and 1005b representing features of the image known to be substantially parallel to each other, and a second pair of lines 1010a and 1010b representing a second set of features in the image known to be substantially parallel to each other. [0082] Referring to FIGS. 11a, 11b, and 11c, one set of extended lines 1020a and 1020b intersect at vanishing points 1030a and 1030b.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Shimizu with the teachings of Oh. The motivation behind this modification would have been to improve imaging on a reference coordinate system. 

In regards to claim 4, the limitations of claim 3 have been addressed. Shimizu fails to explicitly disclose wherein the determining the second vanishing points for the second set of parallel feature edges comprises: fitting a third circle and fourth circle to image points of a third and fourth feature edge in the second set of parallel edges obtained by projecting a plurality of points from the third and fourth feature edges in the second set parallel feature edges onto the image plane based on a pre-existing projection matrix of the image sensor; and determining where the third and fourth circles intersect. 
Oh discloses wherein the determining the second vanishing points for the second set of parallel feature edges comprises: fitting a third circle and fourth circle to image points of a third and fourth feature edge in the second set of parallel edges obtained by projecting a plurality of points from the third and fourth feature edges in the second set parallel feature edges onto the image plane based on a pre-existing projection matrix of the image sensor; and determining where the third and fourth circles intersect ([0081] and Fig. 10] Referring to FIG. 10, a user traces a first pair of lines 1005a and 1005b representing features of the image known to be substantially parallel to each other, and a second pair of lines 1010a and 1010b representing a second set of features in the image known to be substantially parallel to each other. [0082 and Fig. 11a-11c] A second set of extended lines 1025a and 1025b meet at vanishing points 1035a and 1035b. Using the four vanishing points, the plane 1105 can be defined, from which an "up" vector 1110 can be determined.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Shimizu with the teachings of Oh. The motivation behind this modification would have been to improve imaging on a reference coordinate system. 

In regards to claim 6, the limitations of claim 2 have been addressed. Shimizu discloses wherein reducing any deviation in location of the second vanishing points from the reference vanishing points until the deviation is within the one or more predefined limits ([0087] The calibration device 200 compares the reference vanishing-point coordinates with the coordinates of the current vanishing point and determines whether the distance between the coordinates of the vanishing points is equal to or greater than a threshold (Step S107). If the distance between the coordinates of the vanishing points is less than the threshold (No at Step S108), the calibration device 200 terminates the process. [0088] Conversely, if the distance between the coordinates of the vanishing points is equal to or greater than the threshold (Yes at Step S108), the calibration device 200 sends a notification that the parameters of the camera need to be readjusted (Step S109) and corrects the parameters of the camera (Step S110).).  
Oh discloses drawing a first connecting line joining the reference vanishing points; and drawing a second connecting line joining the second vanishing points ([0082] Using the four vanishing points, the plane 1105 can be defined, from which an "up" vector 1110 can be determined. This "up" vector can then be rotated such that it aligns with they axis 330 of the global reference 300, and therefore is locally aligned.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Shimizu with the teachings of Oh. The motivation behind this modification would have been to improve imaging on a reference coordinate system. 

In regards to claim 10, the limitations of claim 2 have been addressed. Shimizu fails to explicitly disclose wherein the projection reference frame is a unitary sphere.  
Oh discloses wherein the projection reference frame is a unitary sphere ([0075] Other panorama types such as spherical panoramas or conical panoramas can also be used in accordance with the methods and systems of this invention. For example, FIG. 6c illustrates a spherical panorama, whereby the various photographs are stitched together to form a sphere such that every point in the room 200 appears to be equidistant from the point source 310.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Shimizu with the teachings of Oh. The motivation behind this modification would have been to improve imaging on a reference coordinate system. 
In regards to claim 11, the limitations of claim 1 have been addressed. Shimizu discloses wherein the image sensor is mounted on a vehicle ([0039] the calibration device 200 is installed, for example, within a vehicle) and the selecting the first set of parallel feature edges comprises: detecting at least two feature edges in the image frame ([0015] a vanishing-point identifying unit that extracts brightness edges from the integrated image and identifies an intersection point of lines determined by using the brightness edges as a vanishing point); and determining if the feature edges are parallel by checking at least a steering angle or a wheel angle of the vehicle when the image frame was captured ([0049] The running-state determining unit 201 is a processing unit that determines whether the current running state of the vehicle is appropriate for the calculation of the vanishing point by using the data on the steering angle and the vehicle speed. Specifically, the running-state determining unit 201 determines that the current running state of the vehicle is appropriate for the calculation of the vanishing point if the absolute value of the current steering angle is less than the reference steering angle (e.g., 1 degree) and if the absolute value of the current speed is equal to or greater than the reference speed (e.g., 30 km/h).).  

Claim 14 lists all the same elements of claim 1, but in device form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14. Furthermore regarding claim 14, Shimizu disclose a device for calibrating one or more extrinsic parameters of an image sensor ([0039 and Fig. 3] a calibration device) comprising: a processor ([0002] image processing unit); at least one memory coupled to the processor and storing instructions executable by the processor [Fig. 2-3].
Claim 15 lists all the same elements of claims 2, 3, and 4, but in device form rather than method form.  Therefore, the supporting rationale of the rejection to claims 2, 3, and 4 applies equally as well to claim 15.

Claim 16 lists all the same elements of claim 11, but in device form rather than method form.  Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 16.

Claim 18 lists all the same elements of claim 1, but in non-transitory computer-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 18.

Claim 19 lists all the same elements of claim 14, but in vehicle form rather than device form.  Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to claim 19. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimzu in view of Oh in further view of Kim et al. (Hereafter, “Kim”) [US 2018/0061011 A1].
In regards to claim 5, the limitations of claim 3 have been addressed. Shimizu fails to explicitly disclose wherein fitting of at least the first, second, third or fourth circle is based on minimising a Lose function.  
Oh discloses wherein fitting of at least the first, second, third or fourth circle ([0081] and Fig. 10] Referring to FIG. 10, a user traces a first pair of lines 1005a and 1005b representing features of the image known to be substantially parallel to each other, and a second pair of lines 1010a and 1010b representing a second set of features in the image known to be substantially parallel to each other. [0082] Referring to FIGS. 11a, 11b, and 11c, one set of extended lines 1020a and 1020b intersect at vanishing points 1030a and 1030b.).  
Kim discloses wherein fitting of at least the first, second, third or fourth circle is based on minimising a Lose function ([0093] In relation to FIG. 9, the digital automatic orientation adjustment system compares the vertical great circle vector 710, the horizontal vanishing point vector 802, and the original orientation 110 to generate the corrected orientation 112. In particular, the digital automatic orientation adjustment system utilizes a cost function that considers the vertical great circle vector 710, the horizontal vanishing point vector 802, and the original orientation to solve for the corrected orientation 112.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Shimizu with the teachings of Oh. The motivation behind this modification would have been to improve imaging on a reference coordinate system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Shimizu with the teachings of Kim. The motivation behind this modification would have been to optimize the corrected orientation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482